11-4733
         Zeng v. Holder
                                                                                       BIA
                                                                               A095 710 344

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 21st day of September, two thousand twelve.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                GERARD E. LYNCH,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _______________________________________
12
13       SHUI XIAN ZENG,
14                Petitioner,
15
16                        v.                                    11-4733
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Gary J. Yerman, New York, New York.
24
25       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
26                                     Attorney General; James A. Hunolt,
27                                     Senior Litigation Counsel; Stephen
28                                     M. Elliott, Attorney, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DENIED.

 5       Petitioner Shui Xian Zeng, a native and citizen of the

 6   People’s Republic of China, seeks review of an October 18,

 7   2011, decision of the BIA denying her motion to reopen.       In

 8   re Shui Xian Zeng, No. A095 710 344 (B.I.A. Oct. 18, 2011).

 9   We assume the parties’ familiarity with the underlying facts

10   and procedural history of this case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion, mindful of the Supreme Court’s

13   admonition that such motions are “disfavored.”     Ali v.

14   Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (per curiam)

15   (quoting INS v. Doherty, 502 U.S. 314, 323 (1992)).     Aliens

16   seeking to reopen proceedings may file one motion to reopen

17   no later than 90 days after the date on which the final

18   administrative decision was rendered.   8 U.S.C.

19   § 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2).    It is

20   undisputed that Zeng’s July 2011 motion to reopen was

21   untimely, because the BIA issued its final order of removal

22   in 2008.   However, the time and number limitations for

23   filing a motion to reopen do not apply if the motion is

                                   2
 1   “based on changed country conditions arising in the country

 2   of nationality or the country to which removal has been

 3   ordered, if such evidence is material and was not available

 4   and would not have been discovered or presented at the

 5   previous proceedings.”   8 U.S.C. § 1229a(c)(7)(C)(ii); see

 6   also 8 C.F.R. § 1003.2(c)(3)(ii).

 7       In this case, the agency did not abuse its discretion

 8   in denying Zeng’s motion to reopen as untimely.     The

 9   background materials do not demonstrate a change in country

10   conditions material to Zeng’s claim.   See Jian Hui Shao v.

11   Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).     Although Zeng

12   provided reports and articles describing the harassment of

13   Christians in China, nothing in those materials compels the

14   conclusion that the treatment of Christians in China has

15   worsened since Zeng’s November 2006 hearing.     See Matter of

16   S-Y-G-, 24 I. & N. Dec. 247, 253 (BIA 2007) (holding that in

17   evaluating evidence of changed country conditions, the BIA

18   “compare[s] the evidence of country conditions submitted

19   with the motion to those that existed at the time of the

20   merits hearing below”); See Manzur v. U.S. Dep't of Homeland

21   Sec., 494 F.3d 281, 289 (2d Cir. 2007) (stating that this

22   Court treats the agency’s factual findings as “‘conclusive


                                   3
 1   unless any reasonable adjudicator would be compelled to

 2   conclude to the contrary’”) (quoting   8 U.S.C.

 3   § 1252(b)(4)(B)).

 4       Zeng argues that the BIA erred in failing to consider

 5   the letter from her cousin, describing harassment and

 6   mistreatment she experienced and witnessed in 2010.     This

 7   claim fails, however, because nothing in the record suggests

 8   that the BIA did not consider all of Zeng’s evidence.     See

 9   Xiao Ji Chen v. U.S. Dep't of Justice, 471 F.3d 315, 338

10   n.17 (2d Cir. 2006) (noting that this Court will “presume”

11   that the agency “has taken into account all of the evidence

12   before [it], unless the record compellingly suggests

13   otherwise”); Jian Hui Shao, 546 F.3d at 169   (noting that

14   the agency has no obligation to “expressly parse or refute

15   on the record each ... piece of evidence”) (internal

16   quotation marks omitted).

17       For the foregoing reasons, the petition for review is

18   DENIED.   As we have completed our review, the pending motion

19   for a stay of removal in this petition is DISMISSED as moot.

20                               FOR THE COURT:
21                               Catherine O’Hagan Wolfe, Clerk
22
23




                                   4